Case 3:18-cv-05275-RBL Document 144-11 Filed 06/26/20 Page 1 of 4




                     Exhibit 7
DocuS gn Enve ope ID: E28E214B-2F86-4B5C-908D-55387E21EE6A
                     Case 3:18-cv-05275-RBL Document 144-11 Filed 06/26/20 Page 2 of 4




        1                                                           The Honorable Ronald B. Leighton
        2

        3

        4

        5

        6
                                              UNITED STATES DISTRICT COURT
        7                                    WESTERN DISTRICT OF WASHINGTON
                                                       AT TACOMA
        8

        9            SHERYL FIFE, individually and on           No. 2:18-cv-00565-RBL
                     behalf of all others similarly situated,
      10
                                              Plaintiff,
      11
                     v.
      12
                     SCIENTIFIC GAMES CORP., a Nevada
      13             corporation,

      14                                      Defendant.

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

                                                                     T OUSLEY B RAIN S TEPHENS PLLC
              DECLARATION OF DONNA REED                                  1700 Seventh Avenue, Suite 2200
                                                                          Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
DocuS gn Enve ope ID: E28E214B-2F86-4B5C-908D-55387E21EE6A
                     Case 3:18-cv-05275-RBL Document 144-11 Filed 06/26/20 Page 3 of 4




        1                                    DECLARATION OF DONNA REED

        2   I, Donna Reed, pursuant to 28 U.S.C. § 1746, declare as follows:

        3            1.      I first started playing Jackpot Party Casino in 2013 after a friend sent it to me. It

        4   was addictive right away.

        5            2.      I would play Jackpot Party Casino 7 days a week for probably 5 to 6 hours a day.

        6            3.      I believe that I’ve spent at least $30,000 on Jackpot Party Casino over the 6 years

        7   that I played. I didn’t spend that much at first. But once I retired and started going through

        8   marital problems, it became my vice. I didn’t realize how much I was spending.

        9            4.      I am married to a very controlling man and he spends money like water on things

      10    he wants such as classic cars and photography equipment. I would just stay home and take care

      11    of our 4 dogs. It got to where Jackpot Party Casino was the only outlet I had in my life. And it

      12    got out of control.

      13             5.      I saw my husband spending all this money so I thought to myself, “look I can do

      14    the same.” It’s so easy to spend money from home so you keep purchasing because you don’t

      15    realize how much you’re spending at the time. I work at a casino now and I don’t gamble at all

      16    there; Jackpot Party makes it so easy to gamble from your own home.

      17             6.      I am going through a divorce right now, in part because of how much money I

      18    spent on Jackpot Party. This has made it very difficult to stop playing and spending. But I have

      19    cut down my spending because I just don’t have the money anymore.

      20             7.      I believe Scientific Games has acted unfairly and taken advantage of my

      21    addiction. I began to lose more frequently when I was spending a lot and that meant that I had to

      22    keep purchasing coins. Scientific Games will provide incentives to their top spenders so that they

      23    continue to spend. I have received Christmas gifts two times. They have sent me a robe, oils,

      24    phone charger, bath bombs, a blanket, and more. I know that they have sent other players flowers

      25    and candies.

      26             8.      This game has changed my way of thinking and caring. I never thought I would

      27    get addicted to anything except cigarettes, but this has taken too much of my life away. I don’t

                                                                               T OUSLEY B RAIN S TEPHENS PLLC
              DECLARATION OF DONNA REED                                             1700 Seventh Avenue, Suite 2200
                                                                                     Seattle, Washington 98101-4416
                                                                                 Tel: 206.682.5600 • Fax: 206.682.2992
DocuS gn Enve ope ID: E28E214B-2F86-4B5C-908D-55387E21EE6A
                     Case 3:18-cv-05275-RBL Document 144-11 Filed 06/26/20 Page 4 of 4




        1   know how my life would be different without this game, but I know that it would be better and I

        2   know that I would be much better off financially. I am going to try to get some help and I think

        3   these games of gambling should be banned from the internet. I wouldn’t miss it if they got rid of

        4   it. I wish it didn’t exist.

        5

        6

        7            I declare under penalty of perjury that the above and foregoing is true and correct.

        8

        9

      10

      11             Executed on this ____ day of March at ___________, _______________.

      12

      13

      14                                                     DONNA REED
      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

                                                                             T OUSLEY B RAIN S TEPHENS PLLC
              DECLARATION OF DONNA REED                                           1700 Seventh Avenue, Suite 2200
                                                                                   Seattle, Washington 98101-4416
                                                                               Tel: 206.682.5600 • Fax: 206.682.2992
